Determination of the Appellate Term aErming the judgment of the City Court which dismissed the complaint is reversed, on the law and on the facts, the judgment vacated, and a new trial ordered, with costs to appellant to abide the event. The proof establishes that a fire broke out in the premises occupied *624by and in the exclusive control of the defendant or its agents and servants. It is claimed that the fire was caused by a steam iron. The fire set off an automatic sprinkler which caused water to seep through to the premises occupied by the plaintiff on the floor below. The fire and the resulting water damage occurred under circumstances that justify an inference of negligence on the part of the defendant. (Parashakis v. 621 Bldg. Corp., 281 App. Div. 675; Budrow v. Grand Union Co., 302 N. Y. 804, 806; Betzag v. Gulf Oil Corp., 298 N. Y. 358, 364; Swain v. Gianone, 282 App. Div. 966.) Accordingly, the complaint should not have been dismissed, and, in the interests of justice, a new trial should be had. Since there must be a new trial, it is appropriate to note that the proof of damages, if any, should be sufficiently established. Concur — Rabin, J. P., M. M. Prank, Valente, McNally and Stevens, JJ.